Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 13, 2022.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,379,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application 17839116 and the patent 11,379,535 both directed to measuring similarity between two or more datasets using CPU and GPU. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 11,379,535.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (US 2004/0193582 A1), in view of Harris et al (US 2019/0005407 A1).
	As per claim 1, Smyth discloses:
	- a method comprising (a method of retrieving data from a database), Para [0001], line 1-2, abstract, line 1-10), 
	- receiving first data items at a first processing unit (input query received at first memory for similarity between datasets, Abstract, line 1-15, Para [0016]), 
	- generating, by the first processing unit and from at least the received first data items, data structures, each data structure representing a respective dataset (data set R (i.e. dataset) is generated from database of n items, Fig. 9, 9A-9D, Para [0015] - [0016]), 
	- storing the data structures in a memory of a second processing unit (storing data set in the second memory (i.e. second processing unit), (Para [0017]), 
- receiving, at the first processing unit, a query from a user (search for a 14-night package (a search query from the user, Para [0032] - [0036]), 
Smyth does not explicitly disclose processing in parallel, by the second processing unit, the query against two or more of the data structures stored at the second processing unit. However, in the same field of endeavor Harris in analogous art disclose processing in parallel, by the second processing unit, the query against two or more of the data structures stored at the second processing unit (processing in parallel, Para [0019], [0069], by the GPU (i.e. second processing unit), Para [0069], request against one or more data set in GPU, (at the second processing unit),  Para [0035] [0028], [0037], [0045], Fig. 3, item 310, 320), 
Smyth does not explicitly disclose returning the results of the processing from the second processing unit to the first processing unit. However, in the same field of endeavor Harris in analogous art disclose returning the results of the processing from the second processing unit to the first processing unit (result processed by GPU (i.e. second processing unit) presented by CPU (i.e. first processing unit), Para [0054]-[0055], Fog. 3, item 308, 310, 320, Fig. 4, item 406).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Smyth with the teaching of Harris to calculate similarity between datasets. Person of the ordinary skill in the art would have make that modification because GPUs have a parallel structure that make them more efficient than general-purpose CPUs for algorithms where the processing of large blocks of data is done in parallel, (Harris, Para [0019]).
As per claim 2, rejection of claim 1 is incorporated, and further Harris discloses:
- wherein the second processing unit comprises multiple processing cores, and processing, by the second processing unit, the query against the two or more of the data structures comprises (GPU (i.e. second processing unit) has multiple core, Fig. 2, item 220, Fig. 4, item 420, Para [0036]), 
- processing the query in parallel in each processing core against a respective one of the two or more of the data structures (processing in parallel large datasets (i.e. two or more data structures) in multi core GPU, Para [0019], [0069], [0076]).
As per claim 3, rejection of claim 1 is incorporated, and further Harris discloses:
- wherein processing, by the second processing unit, the query against the two or more of the data structures stored at the second processing unit comprises, for a data structure stored at the second processing unit, determining a respective measure of similarity between the data structure and the query (similarity between datasets and request, Para [0007], [0062]- [0063], [0066]).
As per claim 4, rejection of claim 3 is incorporated, and further Harris discloses:
- wherein returning the results from the second processing unit to the first processing unit comprises returning, based on respective measures of similarity, information identifying data structures that are the top N matches to the query, wherein N is an integer (quantity measuring the similarity between datasets (i.e. top N matches), Para [0027]).  
As per claim 5, rejection of claim 1 is incorporated, and further Harris discloses:
- the first processing unit generating a query data structure from the received query and sending the query data structure to the second processing unit (process begin at CPU, Para [0037], Fig. 2, and sending the processed data to GPU Para [0051], Fig. 3; 
- and wherein processing the query by the second processing unit comprises: for each data structure of the two or more of the data structures, processing the query data structure against the data structure stored at the second processing unit (processing data against data stored in GPU, Fig. 2, item 230, Para [0036], [0040]).
As per claim 6, rejection of claim 5 is incorporated, and further Harris discloses:
- wherein the data structures and the query data structure are KMV sketches (ranking similarity between groups (i.e. K minimum value algorithm) Para [0052], [0064]).
As per claim 10, rejection of claim 1 is incorporated, and further Harris disclose:
- receiving the first data items at the first processing unit comprises receiving the first data items from a data hosting service (shared memory database 230 (i.e. data hosting service), receive data from CPU (i.e. first processing unit),
- and the method further comprises: returning the results of the processing from the first processing unit to the data hosting service (after processing returning the result in from CPU to shared memory, Fig. 3, item 310, 320, 330).  
As per claim 11, rejection of claim 10 is incorporated, and further Harris discloses:
- receiving, at the first processing unit, a second query; and processing, by the second processing unit, the second query against the data structures stored at the second processing unit (plurality of requests (i.e. second query) is received for processing by GPU (i.e. second processing unit), Para [0063]).
As per claim 12, rejection of claim 11 is incorporated, and further Harris discloses:
- receiving second data items at the first processing unit (second tree with sub-graph (i.e. second data item), Para [0030], [0060]),
- generating, by the first processing unit and from at least the received second data items, updated data structures, each updated data structure representing a respective dataset (updated graph (i.e. updated data structure), Para [0007], [0064]), 
- and storing the updated data structures in the memory of the second processing unit (storing in the GPU, Para [0077]).
As per claim 13, rejection of claim 12 is incorporated, and further Harris discloses:
- receiving, at the first processing unit, a third query (plurality of requests (i.e. third query), Para [0063]).
- and processing, by the second processing unit, the third query against the updated data structures stored at the second processing unit (querying the updated database, Para [0087]).
As per claim 14, rejection of claim 3 is incorporated, and further Harris discloses:
- wherein the measure of similarity is a respective correlation score for the query and one of the two or more of the data structures using a correlation algorithm (similarity of dataset is measured by correlation weighting algorithm, Para [0039]).
As per claim 16, rejection of claim 14 is incorporated, Harris in an analogous art disclose:
- determining relationships among data items of the query data structure and the two or more of the data structures based on respective correlation scores, wherein the relationships indicate overlapping attributes that exist among at least a subset of the data items (relationship to the data points in the graph (i.e. relationship among data points (i.e. relationship among data points). Para [0022] – [0023]).
As per claim 17, rejection of claim 5 is incorporated, and further Harris discloses:
- the first processing unit is a central processing unit (CPU) that pre-sorts the first data items to generate the data structures (creating sorted edge at CPU, Para [0037], [0040], [0045]), 
- and the second processing unit is a graphics processing unit (GPU) that performs parallel calculations for data items of the query data structure and the data structures (processing parallel in GPU, Para [0019], [0069], [0076]).
As per claim 18, rejection of claim 1 is incorporated, and further Harris discloses:
- each data structure of the data structures is sized according to a quantity of computing (file size (i.e. data structure size), Para [0049]).
As per claim 19, rejection of claim 1 is incorporated, and further Harris discloses:
- wherein storing the data structures in a memory of the second processing unit comprises: storing the data structures at a memory cache of the second processing unit, wherein the memory cache represents a compact memory of the second processing unit and each data structure is sized according to data capacity of the compact memory (file size 1 GB to 2 GB (i.e. size according to data capacity), Para [0049], [0054]).
As per claim 20, rejection of claim 5 is incorporated, and further Harris discloses:
- wherein the query data structure is configured for access by each of a plurality of computing cells that are included at the second processing unit (querying (i.e. accessing) graph database, Para [0061], [0087]).
8.	Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (US 2004/0193582 A1), in view of Harris et al (US 2019/0005407 A1), as applied to claim 1 above and further in view of Fast Parallel Set Similarity Joins on Many-core Architectures; Sidney Ribeiro-Junior, Rafael David Quirino, Leonardo Andrade Ribeiro, Wellington Santos Martins Universidade Federal de Goiás, Brazil; December 201; herein after “Sidney”.
As per claim 7, rejection of claim 1 is incorporated,
Combined method of Smyth and Harris does not explicitly disclose wherein processing, by the second processing unit, the query against a data structure stored at the second processing unit comprises determining the union of a query data structure generated from the query and the data structure. However, in the same field of endeavor Sidney in an analogous art disclose wherein processing, by the second processing unit, the query against a data structure stored at the second processing unit comprises determining the union of a query data structure generated from the query and the data structure (similarity between dataset using union, Algorithm 1, line 3-8, Page 259).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smyth, as previously modified with Harris, with the teaching of Sidney by modifying Smyth such that finding similarity between data sets using join operation. Person of the ordinary skill in the art would have make that modification to measure better runtime performance when measuring similarity between datasets, (Sidney, section 7.2, line 1-5).
As per claim 8, rejection of 1 is incorporated, 
Combined method of Smyth and Harris does not explicitly disclose wherein processing, by the second processing unit, the query against a data structure stored at the second processing unit comprises determining the intersection of a query data structure generated from the query and the data structure. However, in the same field of endeavor Sidney in an analogous art disclose wherein processing, by the second processing unit, the query against a data structure stored at the second processing unit comprises determining the intersection of a query data structure generated from the query and the data structure (intersection between data structure, Algorithm 3, page 263).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smyth, as previously modified with Harris, with the teaching of Sidney by modifying Smyth such that finding similarity between data sets using join operation. Person of the ordinary skill in the art would have make that modification to measure better runtime performance when measuring similarity between datasets, (Sidney, section 7.2, line 1-5).
As per claim 9, rejection of claim 1 is incorporated,
Combined method of Smyth and Harris does not explicitly disclose wherein processing, by the second processing unit, the query against a data structure stored at the second processing unit comprises determining the Jaccard similarity between a query data structure generated from the query and the data structure. However, in the same field of endeavor Sidney in an analogous art disclose wherein processing, by the second processing unit, the query against a data structure stored at the second processing unit comprises determining the Jaccard similarity between a query data structure generated from the query and the data structure (Jaccard similarity, section 5.2, page 262).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smyth, as previously modified with Harris, with the teaching of Sidney by modifying Smyth such that finding similarity between data sets using join operation. Person of the ordinary skill in the art would have make that modification to measure better runtime performance when measuring similarity between datasets, (Sidney, section 7.2, line 1-5).
As per claim 15, rejection of claim 5 is incorporated, 
Combined method of Smyth and Harris does not explicitly disclose selecting, as a correlation algorithm, a similarity algorithm or a conditional probability algorithm; for each data structure of the two or more of the data structures, calculating, using the correlation algorithm, (i) an intersection between data items of the query data structure and data items of the data structure and (ii) a union between data items of the query data structure and data items of the data structure; and computing a correlation score, for the query data structure and the data structure, based on the intersection and the union. However, in the same field of endeavor Sidney in an analogous art disclose Sydney in an analogous art disclose selecting, as a correlation algorithm, a similarity algorithm or a conditional probability algorithm; for each data structure of the two or more of the data structures, calculating, using the correlation algorithm, (i) an intersection between data items of the query data structure and data items of the data structure and (ii) a union between data items of the query data structure and data items of the data structure; and computing a correlation score, for the query data structure and the data structure, based on the intersection and the union (similarity between dataset using union, Algorithm 1, line 3-8, Page 259), (intersection between data structure, Algorithm 3, page 263).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smyth, as previously modified with Harris, with the teaching of Sidney by modifying Smyth such that finding similarity between data sets using join operation. Person of the ordinary skill in the art would have make that modification to measure better runtime performance when measuring similarity between datasets, (Sidney, section 7.2, line 1-5).
			Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167